ACCEPTED
                                                                                                              12-15-00055-CR
                                                                                                 TWELFTH COURT OF APPEALS
                                                                                                               TYLER, TEXAS
                                                                                                          5/8/2015 3:45:45 PM
                                                                                                                CATHY LUSK
                                                                                                                       CLERK


                                      Cause No. 12-15-00055-cR
JORGE ZEPEDA                                   $               IN THE COI]RT OF APPEALS
                                                $                                       FILED IN
V.                                              $               12TH   DISTRICT12th COURT OF APPEALS
                                                                                COURT
                                                                                TYLER, TEXAS
                                                $
STATE OF TEXAS                                                  TYLER, TEXAS5/8/2015 3:45:45 PM
                                                                                CATHY S. LUSK
                                                                                    Clerk

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, Appellant, through JEFF SANDERS, Defense Attorney, in the above

                                                                             show the Court as
styled and numbered cause and files this Motion and in support thereof would

follows:

       1.       The Appellant's Brief is due on May 11,2015. Appellant's attorney needs 30

                additional days to file the brief. This is the first request for an extension.

       2.       I have been involved in trial preparation for State v. Kaylee Harrod, cause numbers

                CR14-28 1 and CRl 4- 323 , in Rusk County District Court set     for Ap/rl   27 ,   2015


                (delivery of a controlled substance and endangering a child). Additionally' I've been

                working on trial preparation for State v. John Mumphrey, cause number 43486-A, in

                Gregg County District Court that had been set for trial April 20, 2015 (felony DWD.

                Furthermore, I have been involved in case preparation on State v. Jacob Roper, cause

                number t14-0320-15     &   114-0321-15 &,114-0322-l5,in smith county (two counts

                ofaggravated robbery and burglary ofa building)'

           3.   This motion is not made for purposes of delay, but so that justice may be done.

                                                                               granted.
WHEREFORE, PREMISES CONSIDERED, the Appellant requests that this motion for be
                                                    Re specJf-ully   S   ubmiued




                                                    State Bar Number 24033153
                                                    ELLIS   ANd SANDERS PLLC
                                                     120 S. Broadway Suite 112
                                                     Tyler, Texas 75702
                                                     Pirone (903)595-1 13 1 Fax (903)595-5532


                                    CEhRTIFICATE OF SERVICE
                                                                                            attorney
This is to certiff that a true and correct copy of the foregoing Motion was served upon the
for the State on 8TH of May,2A15.




                              VERIFICATION

STATE OF TEXAS                            $
                                          $   KNOW ALL MEN BY THESE PRESENTS
COUNTY OF SMITH                           $

.,My name is JEFF SANDERS and I am the attorney for the Appellant in this case. I have


knowledge of the facts stated in the foregoing Motion and they are true and correct."

Signed   on   0rta.1   8             ,2a15.




SWORN AND SUBSCRIBED TO BEFORE ME, the undersigned Notary Public on


                                                                                   Glnot Atffi HoYtril
                                                                                   fy   Commtrrhn Erghrg
                                                                                        April 26, 2016
Notary Public in and for the State   of